 
Exhibit 10.1
 
CONSULTING AGREEMENT


Parties:  
Tasty Fries, Inc.
(Hereinafter “the Company”)
 
P.O. Box 975
   
Blue Bell, Pa 19422
         
Edward C. Kelly, Sr.
 (Hereinafter “Kelly)
 
1060 Appleby Court
   
Blue Bell, Pa 19422
 

 
Purpose: 
The Company wishes to provide for the continued services of Kelly as a
Consultant. Kelly has unlimited knowledge of the Tasty Fries, Inc. French fry
machine. He will be instrumental in bringing the product into full scale
production.
Kelly will also direct the Companies engineering and manufacturing effort and
wishes to continue to be employed by Tasty Fries, Inc. on the terms and
conditions and for the consideration set forth in this Consulting Agreement.
    Date: November 1, 2007

--------------------------------------------------------------------------------

 
The parties agree:
 
1.
Kelly’s contribution to Tasty Fries over the past 13 years has made him an
expert in the field of dehydrated potatoes, extrusion and shaping of food
products. He is the original inventor of the Tasty Fries French fry vending
machine and was awarded a United States Patent (# 5,537,915) in July 1996. In
addition to his engineering skills, he has vast experience in the design and
automation of food delivery systems. Kelly owned and operated a
manufacturing/assembly company for 20 years. Tasty Fries is bringing its French
fry vending machine to full scale production, Kelly’s experience and expertise
in this area will prove invaluable to the success of Tasty Fries. Kelly has
agreed to engineer and develop ancillary products for the Company and to
introduce new and unique design features to keep the vending machine current
with industry demands.



2.
The term of this Consultant Agreement shall be for a period of five years from
the date of execution. Thereafter, if this Consultant Agreement is not
terminated in writing by either party 90 days prior to the end of the term it
shall be automatically renewed in additional two (2) year terms.



3.
In consideration of the premises and covenants hereinafter contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, fully intending to be legally bound hereby,
agree as follows.

 

--------------------------------------------------------------------------------


 
4.
COMPENSATION
 
In consideration for the services performed by Kelly, Tasty Fries agrees to pay
Kelly a consulting fee of $12,500.00 per month. Payments to be paid on the first
day of each consecutive month for the term set forth. Kelly may elect to have
his Consultant fee paid in Company common stock at the price per share
established by the closing bid of TFRY on the first business day of each month.
Kelly shall be entitled to receive reimbursement for all expenses incurred and
substantiated by him in connection with the performance of his duties and in,
furtherance of the business of the Company.



5.
ROYALTY ON FRENCH FRY VENDING MACHINES
 
In consideration for his services in designing and engineering the Company’s
French fry vending machine, the Company hereby grants Kelly a royalty of Two
Hundred Fifty ($250.00) dollars for a period of twenty five (25) years for each
French fry machine manufactured by or on behalf of the Company, which machine is
sold, leased or Company commercially operated, which term shall commence upon
the Company’s first sale, lease or commercial operation. The royalty shall be
paid to Kelly the earlier of ten (10) business days from the date the Company
receives payment in full for each such machine. Kelly’s right to receive
royalties shall survive the termination of this Consulting Agreement.



6.
STOCK PURCHASE RIGHTS
 
In order to insure Kelly’s continued enthusiasm to design and engineer new
products utilizing the French fry vending machines patented technology for the
benefit of the Company, Kelly is hereby granted the right , in accordance with
all applicable laws and regulations, including but not limited to the Securities
and Exchange Act, as amended, to acquire up to one million (1,000,000) shares of
the Company’s Common Stock for each full year of Consulting Service with the
Company, commencing with the year beginning November 1, 2007. The acquisition
price of such stock shall be the closing bid price of the stock on November 1,
(or the closest business day thereto) of each such full year. Kelly is granted
the right to exercise this option at any time up to ten (10) years from the date
his right to acquire stock vests. Kelly’s right to purchase stock pursuant to
this provision shall survive the termination of this Consulting Agreement.

 
7.
ACCELERATION OF FEES 
 
Upon the occurrence of any reclassification by Tasty Fries of its common stock,
or any capital reorganization of Tasty Fries or any consolidation or merger of
Tasty Fries with or into another entity, or sale, transfer or other disposition
by Tasty Fries of its property , assets and business as an entirety or
substantially as an entirety,

 

--------------------------------------------------------------------------------


 
 
or the liquidation, dissolution or winding up of Tasty Fries (each such
occurrence, an “Extraordinary Event”), or the cancellation of this Consulting
Agreement, all amounts payable to Mega Consultants, LLP as consulting fees shall
be immediately due and payable.

 
8.
NON DISCLOSURE OF CONFIDENTIAL INFORMATION
 
Kelly covenants and agrees that so long as this Consulting Agreement is in
effect, and at all times following the termination of this Consulting Agreement,
he will not, without the prior written consent of the Company, either directly
or indirectly, knowingly transmit to any person, concern or entity any
Confidential Information which Kelly should reasonably know should be kept
confidential. As used herein “Confidential Information” shall mean any
information not generally known or disclosed to the trade or public concerning
the business of Tasty Fries, including but not limited to the names and
addresses of any of the customers or suppliers of services (or types of services
provided), any matters pertaining to the Company’s French fry vending machine,
the personnel assignments and policies of the Company and matters concerning the
financial affairs and management of the Company and its affiliates.



9.
GOVERNING LAW AND VENUE
 
This Agreement and the rights of the parties hereunder shall be interpreted in
accordance with the laws of the state of Pennsylvania. Kelly and the Company
agree that the sole and exclusive venue for any action brought hereunder shall
be Philadelphia, Pennsylvania.



10.
SEVERABILITY
 
The invalidity or unenforceability of any provision of this Agreement in a
particular respect shall not effect the validity and enforceability of any other
provision of this Agreement or of the same provision in any other respect.

 
 
IN WITNESS WHEREOF, The parties hereto have caused this Consulting Agreementto
be executed as of the date first set forth above.
 
 
TASTY FRIES, INC.
 
MEGA CONSULTANTS, LLC
           
/s/ Jurgen Wolf
 
/s/ Edward C. Kelly, Sr.
Jurgen Wolf
 
Edward C. Kelly, Sr.
President and CEO
 
President and CEO


 
 

--------------------------------------------------------------------------------

 
 